COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 PAUL EDWARD JOHNSON,                                           No. 08-17-00156-CR
                                                §
                             Appellant.                           Appeal from the
                                                §
 v.                                                              41st District Court
                                                §
 THE STATE OF TEXAS                                           of El Paso County, Texas
                                                §
                             State.                             (TC# 20150D05061)
                                                §

                                           O R §D E R

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within
which to file the Reporter’s Record until February 16, 2018. NO FURTHER REQUEST FOR
                                               '
EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY
                                               '
THIS COURT.
       It is further ORDERED that Leticia Perez, Official Court Reporter for the 41st District
Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and
numbered cause, and forward the same to this Court on or before February 16, 2018
       If the Reporters Record is not filed with this Court by February 16 ,2018, this Court will
consider whether it is necessary to order the trial Court to conduct a hearing to determine why the
record has not been filed.


               IT IS SO ORDERED this 23rd day of January, 2018.


                                             PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.